Order entered March 30, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01145-CV

       YYP GROUP, LTD. AND GEORGE KIMELDORF, Appellants

                                          V.

                       AARON C. MCKNIGHT, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-02682-B

                                      ORDER

      Before the Court is appellee’s March 26, 2020 emergency motion to extend

time to file his response brief. We GRANT the motion and ORDER appellee’s

response brief be filed no later than April 9, 2020.


                                               /s/     BILL WHITEHILL
                                                       JUSTICE